Citation Nr: 0842547	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  08-02 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin condition, also 
claimed as chloracne, to include as presumptively due to 
herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in June 2008.  A transcript of 
the hearing is associated with the veteran's claim folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a skin 
disorder, claimed as chloracne, which he contends began in 
service and is related to herbicide exposure in Vietnam.  His 
exposure to herbicides is conceded.  He reports that he was 
treated for rashes and warts on at least two occasions in 
Vietnam, but his service medical records have been lost and 
there is no evidence of such treatment.  In support of his 
claim, he has submitted statements from his sister and an 
acquaintance who attest that the veteran had an extensive and 
very noticeable rash when they saw him in August 1969.  
Another acquaintance writes that he knew the veteran to have 
only "normal acne" before service, but he has had more 
severe skin problems since his separation.  

The claims file includes the record of a January 2006 private 
dermatological consultation which resulted in the diagnostic 
impression of "cystic, comedonal acne" which "could 
represent chloracne related to Vietnam."  The report of a 
February 2006 Agent Orange examination included findings 
pertaining to the skin and a reference to the January 2006 
private dermatologist's impression, but no specific opinion 
as to etiology.  


The evidence indicates that the veteran has a current skin 
disorder which began in service or shortly afterward; 
however, the precise diagnosis and etiology are unclear.  
Thus, an examination is required to determine the nature and 
extent of the veteran's disability.  38 C.F.R. § 3.159(c)(4) 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
his skin disorder.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  Based on the examination 
and review of the record, the examiner 
must provide the following:

For any skin disorder diagnosed, provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent or more 
likelihood) that the disorder began in or 
was caused by any incident of the 
veteran's service, including herbicide 
exposure.  The examiner should 
specifically state whether the veteran 
has chloracne or other acneform disease 
consistent with chloracne.  

A rationale for each opinion should be 
set forth in the report provided.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




